EFiled: Sep 25 2015 11:27AM EDT
                                                     Transaction ID 57921407
                                                     Case No. 10164-VCN
                            COURT OF CHANCERY
                                  OF THE
                            STATE OF DELAWARE

 JOHN W. NOBLE                                             417 SOUTH STATE STREET
VICE CHANCELLOR                                            DOVER, DELAWARE 19901
                                                          TELEPHONE: (302) 739-4397
                                                          FACSIMILE: (302) 739-6179


                               September 25, 2015



Gregory V. Varallo, Esquire           Kenneth J. Nachbar, Esquire
Richards, Layton & Finger, P.A.       Morris, Nichols, Arsht & Tunnell LLP
920 North King Street                 1201 North Market Street
Wilmington, DE 19801                  Wilmington, DE 19801

      Re:   TCV VI, L.P. v. TradingScreen Inc.
            C.A. No. 10164-VCN
            Date Submitted: September 3, 2015

Dear Counsel:

      This discovery dispute arises from a company’s partial refusal to buy back

preferred stock under a mandatory redemption provision in its charter.         The

company hopes to show that its (and its directors’) conduct was in good faith. Part

of that will involve reliance on the advice of its attorneys. Thus, waiver of the

attorney-client privilege—to some disputed extent—became necessary as a tactical

matter. At issue, as framed by Plaintiffs’ motion to compel, are the scope of the

company’s waiver and whether the company is obligated to prepare a log
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 2


identifying and supporting its partial redaction of some 1,900 documents on

grounds of attorney-client privilege.

                         I. FACTUAL BACKGROUND1

      Defendant TradingScreen Inc. (“TradingScreen”) is contractually obligated

to redeem its preferred shares held by Plaintiffs TCV VI, L.P. and TCV Member

Fund, L.P. (“Plaintiffs”). It has invoked 8 Del. C. § 154 to avoid paying and

asserts that full payment would threaten its ability to continue as a going concern.

TradingScreen will seek to show at trial that its Special Committee’s decision not

to pay the full, and otherwise due, redemption amount was made in good faith.2

One component of its proof of good faith will be the Special Committee’s reliance

upon legal advice. A consequence of that strategy is that TradingScreen must give

up its attorney-client privilege as to the subject matter of the advice upon which it

will rely. Yet, it does not depend upon all of the advice that it has received and,


1
  The factual background is developed in greater detail in TCV VI, L.P. v.
TradingScreen Inc., 2015 WL 1598045, at *1 (Del. Ch. Feb. 26, 2015), where the
Court denied Plaintiffs’ motion for judgment on the pleadings.
2
  TradingScreen’s board established a Special Committee to assess its duties
regarding the redemption. Its members, Philippe Buhannic, Piero Grandi, and
Pierre Schroeder are also Defendants. From time to time, for convenience,
reference to TradingScreen includes all Defendants.
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 3


therefore, has no purpose for relinquishing that important privilege beyond the

scope of the advice that it has put at issue.

      That brings us, perhaps inevitably, to the current discovery dispute that

focuses upon the scope of TradingScreen’s waiver of the attorney-client privilege.

The parties debate not only the subject matter of the waiver, but also the range of

the waiver because TradingScreen’s lawyers advised not only the Special

Committee, but also TradingScreen’s management, financial advisors, and other

board members regarding the same general subject matter. Further, a slippery

slope dynamic that inheres in many waiver disputes seems to have driven the

parties to the present conflict: After Defendants decided to disclose four legal

memoranda that, in their view, defined the scope of waiver as only including topic

“X,” they disclosed additional documents containing waived subject matter that, in

Plaintiffs’ view, addressed topics “X” and “Y” and thereby extended waiver to all

documents concerning subject “Y.”

      Finally, Plaintiffs challenge TradingScreen’s redaction of approximately

1,900 documents. Those redactions, largely, if not exclusively, made on privilege

grounds, have not been logged. The parties seem to agree that something should
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 4


be done about figuring out the general nature of the legal advice which has been

redacted. From that limited consensus, they diverge widely. TradingScreen argues

that Plaintiffs can ascertain the redacted topics from context and, if there are

questions about a small subset of the documents, perhaps 200 in number, they can

be logged. According to TradingScreen, logging all 1,900 redacted documents

would be inefficient, burdensome, and not particularly helpful. Plaintiffs have

offered the Court a number of alternatives ranging from: (1) TradingScreen’s

failure to prepare a redaction log supports a general relinquishment of its claim of

privilege; (2) TradingScreen’s senior Delaware counsel should review the

redactions and certify that they do not protect otherwise privileged subject matter

for which the Court has concluded that the privilege has been waived; (3) referral

of the redacted documents to a discovery master; to (4) a modified quick-peek

arrangement.

      The words describing the scope of the subject matter waiver have evolved

during these proceedings. Further, after the Plaintiffs’ briefs identified some fifty-

nine documents that in Plaintiffs’ view contained waived content, Defendants

made additional disclosures. Although the scope may have drifted, it has not
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 5


moved all that far. Defining the scope of the waiver is not merely difficult; it is

important. Language that fairly encompasses the waiver is not easy to come by.

Moreover, the scope of that waiver will limit what TradingScreen can argue at trial

with respect to legal advice, but Plaintiffs must also be concerned that the scope of

advice considered at trial does not expand into topics as to which they have not had

a fair opportunity to inquire.

                                     II. ANALYSIS

      Plaintiffs’ motion presents two principal questions. First, what is the scope

of Defendants’ waiver? In other words, what sorts of documents did Defendants—

purposefully or otherwise—render discoverable by producing documents

containing legal advice?         Second, what must Defendants do to preserve the

privilege for the unlogged redactions that appear in roughly 1,900 documents?

A. What is the scope of Defendants’ waiver?

      1. Applicable Legal Standards

      The attorney-client privilege, as defined in Delaware Rule of Evidence 502,

shelters certain communications from discovery on the rationale of “encourag[ing]
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 6


full and frank communication between clients and their attorneys.” 3 A party can

waive this privilege voluntarily4 or, in certain circumstances, implicitly.5

      One way a party can implicitly waive the attorney-client privilege is through

the so-called “at issue” exception, which “exists where either (1) a party injects the

privileged communications themselves into the litigation, or (2) a party injects an

issue into the litigation, the truthful resolution of which requires an examination of

confidential communications.”6 If either condition is met, the court has discretion

to order disclosure of additional documents in the interest of fairness, 7 even if

“contrary to the [waiving] party’s actual intent.”8 The animating purpose of this

fairness inquiry is preventing use of “the attorney-client privilege as both a ‘shield’



3
  In re Quest Software Inc. S’holders Litig., 2013 WL 3356034, at *2 (Del. Ch.
July 3, 2013).
4
  See D.R.E. 510.
5
  See id; Tackett v. State Farm Fire and Cas. Ins. Co., 653 A.2d 254, 259 (1995).
6
  Quest Software, 2013 WL 3356034, at *2 (quoting In re William Lyon Homes
S’holder Litig., 2008 WL 3522437, at *3 (Del. Ch. Aug. 8, 2008) (internal
quotation marks omitted)).
7
   See id. (“The [at issue] exception rests upon a fairness rationale” (internal
quotation marks omitted)); Tackett, 653 A.2d at 259 (“In the context of the
attorney-client privilege, waiver rests on a rationale of fairness”).
8
  Tackett, 653 A.2d at 259 (citing 8 John H. Wigmore, Evidence in Trials at
Common Law § 2327 (J. McNaughton rev. ed. 1961)); see also infra note 10.
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 7


from discovery and a ‘sword’ in litigation.”9 Thus, the at issue exception reflects

the principle that parties should not be able to use the attorney-client privilege to

cherry-pick only the best morsels of evidence from a mixed batch concerning the

same subject matter.10

      This is not to say, however, that partial waiver is per se impermissible. To

the contrary—because the fairness standard is fluid and responsive to different

contexts, this Court has been willing to expand and contract the scope of waiver as

specific circumstances require.    For example, in In re Kent County Adequate

Public Facilities Ordinances Litigation,11 the Court held that the scope of waiver

resulting from voluntary disclosure of communications with counsel was “not

without limits” because extending that waiver “into a broad waiver as to all (or

almost all) communications between the County and its attorney” was




9
  Quest Software, 2013 WL 3356034, at *2.
10
   See Tackett, 653 A.2d at 259 (citing Hercules Inc v. Exxon Corp., 434 F. Supp.
136, 156 (D. Del. 1977), for the proposition that waiver ought to permit “disclosure
of otherwise privileged information by the client under circumstances where ‘it
would be unfair to deny the other party an opportunity to discover other relevant
facts with respect to that subject matter’” (emphasis added)).
11
   2008 WL 1851790 (Del. Ch. Apr. 18, 2008).
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 8


unjustified.12 There, a group of landowners and developers challenged land-use

ordinances promulgated by Kent County on multiple grounds, one of which

involved a claim that certain amendments to the ordinances were drafted by a

quorum of county officials in violation of the Freedom of Information Act’s public

meeting requirement.13 To defend against this allegation, Kent County disclosed

communications between the County and its counsel to clarify the “narrow

question regarding the process by which the detailed amendments to the

[ordinances] came into being.”14 Applying the at issue waiver exception, the Court

held that the County had only waived privilege “with respect to [its]

communications regarding the drafting and preparation of the . . . amendments.”15

      Because the disclosed communications in Kent County included counsel’s

specific drafts of, and edits to, certain amendments,16 the relevant “subject matter”

for purposes of at issue doctrine could have been characterized more broadly.

Nevertheless, the Court limited the scope of waiver to communications concerning


12
   Id. at *5 & n.25.
13
   Id. at *1, 4.
14
   Id. at *5 n.24.
15
   Id. at *5.
16
   Id. at *5 n.24.
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 9


“drafting and preparation,” noting that “it would be unfair to [the County

defendants] . . . [in] this particular instance” for the court to prescribe broader

waiver.17

      Similarly, in In re Unitrin, Inc. Shareholders Litigation, the Court balanced

fairness concerns—including sword-and-shield issues and the risk “of discovery

evolving into a fishing expedition or serving purposes ulterior to the litigation”—to

define the scope of waiver.18 The plaintiffs in Unitrin sued the target company’s

board for resisting a merger proposal on the grounds of bad faith and lack of due

care.19 The board, in turn, asserted a reliance-on-counsel defense and disclosed the

minutes of a board meeting in which counsel opined that the merger posed “serious

antitrust problems.”20 Challenging this partial disclosure as unfair, the plaintiffs

demanded discovery on additional legal advice about “the board’s fiduciary

obligations” and “the actual advice given to the board by its counsel at the critical

meetings when the board decided to resist . . . [the] merger proposal.”21


17
   Id. at *5.
18
   1994 WL 507859, at *2–3 (Del. Ch. Sept. 7, 1994).
19
   Id. at *1.
20
   Id.
21
   Id. at *2.
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 10


      Upon weighing the fairness considerations noted above, the Court ordered

the production only of antitrust-related communications sent from defendants to

counsel and held that the scope of waiver included neither additional

communications counsel sent to the board nor counsel’s work notes. 22 This, the

Court reasoned, enabled the plaintiffs to make “reasonable inquiry” into the merits

of the reliance-on-counsel defense by allowing discovery on the issue of whether

the board influenced the antitrust-related advice it received.23

      2. Discussion

      The parties do not dispute the applicability of the at issue waiver doctrine—

Defendants voluntarily produced privileged communications containing legal

advice and acknowledge that they plan to use a reliance-on-counsel defense to

show the Special Committee acted in good faith.24 This Court’s task, then, is

determining that waiver’s scope.


22
   Id. at *2–3. This Court has, however, ordered the production of attorney work
notes to the limited extent that those notes formed the basis for oral advice actually
communicated to the client. iBasis, Inc., Inc. v. KONINKLIJKE KPN, N.V., C.A.
No. 4774-VCS, at 8-9 (Del. Ch. Oct. 5, 2009) (Strine, V.C.) (TRANSCRIPT).
23
   Unitrin, 1994 WL 507859, at *2–3.
24
   Defs.’ Answering Br. in Opp’n to Pls.’ Mot. to Compel (“Answering Br.”) 28–
29.
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 11


      Plaintiffs’ scope argument reduces to two principal claims—one concerning

the subject matter of discoverable documents and the other concerning the

documents’ drafters and addressees. First, Plaintiffs argue that a plain reading of

Defendants’ voluntarily disclosed documents compels a finding that Defendants’

waiver extends to documents whose content concerns “the totality of advice

regarding the redemption.”25 Although Plaintiffs proffer a litany of more precise

topics that this subject matter allegedly subsumes throughout their briefs,26 this

broad definition conveys a suitable approximation of their position on the matter.

      Second, Plaintiffs assert that the scope of Defendants’ waiver includes

redemption-related legal advice sent not only to the Special Committee, but also to

the Special Committee’s outside advisors and TradingScreen’s management.27

Because legal advice could have indirectly reached the Special Committee through

these parties, Plaintiffs argue, disclosure is required to enable Plaintiffs to assess




25
   Pls.’ Reply Br. in Further Supp. of Their Mot. to Compel Disc. from Defs.
(“Reply Br.”) 9.
26
   See, e.g., Pls.’ Opening Br. in Supp. of Their Mot. to Compel Disc. from Defs.
(“Opening Br.”) 9–10, 16, 19, 35–36; Reply Br. 7 n.5, 9, 16–21.
27
   Reply Br. 10–12.
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 12


legal advice the Special Committee actually received and heeded.28 Plaintiffs

argue that Glenmede Trust Co. v. Thompson29 provides persuasive authority in

favor of such a holding.    Similarly, Plaintiffs request disclosure of any legal

advice, regardless of which law firm sent it, in order to test whether the Special

Committee received conflicting advice.30

      The bounds of waiver that Defendants proffer are, predictably, narrower.

Defendants argue that their voluntary disclosures waive privilege only for the

following specific categories of documents: those containing legal advice on

(1) “legal standards for redemption, including the requirements of both surplus and

legally available funds;” (2) the Special Committee’s fiduciary duties and the

applicable standard under ThoughtWorks31; (3) decision making methods the

Special Committee should follow, “including seeking assistance of advisors and

information from management;” (4) “the limitations of the rights of preferred


28
   Id. 14.
29
   56 F.3d 476 (3d Cir. 1995).
30
   Reply Br. 10. Three law firms advised TradingScreen and the Special
Committee: Morris, Nichols, Arsht & Tunnell LLP, Greenberg Traurig, LLP, and
Morgan Lewis and Bockins LLP.
31
   See SV Inv. Partners LLC v. ThoughtWorks, Inc., 7 A.3d 973 (Del. Ch. 2010),
aff’d, 37 A.3d 205 (Del. 2011).
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 13


stockholders as stockholders and not creditors;” and (5) “the payment of interest in

connection with the redemption.”32

      Defendants also disagree with Plaintiffs’ contention that waiver extends to

legal advice given to anyone other than the Special Committee members. Citing

this Court’s holdings in In re Dairy Mart Convenience Stores, Inc.33 and Pfizer Inc.

v. Warner-Lambert, Co.,34 Defendants argue that, under Delaware law, waiver by


32
   Answering Br. 30.
33
   Two Dairy Mart opinions are relevant here: a memorandum opinion and a letter
opinion. In the Dairy Mart memorandum opinion, the Court held, in a footnote,
that because the defendants had waived privilege by asserting an advice of counsel
defense, “it would be appropriate, at the plaintiff’s discretion, to retake
depositions . . . and to seek work papers on those lines of inquiry for which the
attorney-client privilege was asserted.” In re Dairy Mart Convenience Stores, Inc.
(Dairy Mart I), 1999 WL 350473, at *14 n.47 (Del. Ch. May 24, 1999). This
language apparently created disagreement; in a subsequent letter opinion issued
roughly two weeks later, the Court resolved what it characterized as “confusion
about the scope of waiver of the attorney-client privilege” by defining that scope
with an itemized list of waived topics. See In re Dairy Mart Convenience Stores,
Inc. (Dairy Mart II), C.A. No. 14713, at 2–6 (Del. Ch. June 8, 1999). For the sake
of convenience, this letter opinion hereinafter cites the Dairy Mart memorandum
opinion as “Dairy Mart I” and the subsequent letter opinion as “Dairy Mart II.”
34
   Two Pfizer opinions are relevant here: a letter opinion and a bench ruling. In the
Pfizer letter opinion, the Court found that the defendant had not waived the
attorney-client privilege because the defendant had not “plan[ned] to use its
attorneys’ advice to the board” to “demonstrate that its board made informed,
decisions.” Pfizer Inc v. Warner-Lambert, Co. (Pfizer I), 1999 WL 33236240, at *1
(Del. Ch. Dec. 8, 1999). The Court cautioned, however, that if the defendant were
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 14


committee members “extends only to the documents and other information

communicated to those . . . committee members, and not to other documents.”35

      To determine the scope of waiver, this Court must first identify the

documents containing privileged advice that defendants have voluntarily disclosed

and thereby unsheathed for potential use as a litigation weapon. This task is not as

straightforward as it sounds for two reasons. First, although the parties agree that,

at the very least, four legal memoranda provide that content,36 controversy exists

over whether an additional set of disclosed documents—mostly emails37—covers



to submit such evidence, plaintiffs’ sword and shield concerns might be
“legitimate.” Id. Three weeks later, the Court heard oral argument on the issue of
waiver because, as defense counsel admitted, plaintiff’s concerns had become
“legitimate”; defendants had, in the interim, “determined to rely upon those
conversations and to permit inquiry on to [sic] the communications between our
counsel and the board.” Pfizer Inc. v. Warner-Lambert, Co. (Pfizer II), C.A. No.
17524-CC, at 54 (Del. Ch. Dec. 21, 1999) (TRANSCRIPT). The parties’
arguments and the Court’s bench ruling on this waiver issue are discussed in text
infra accompanying notes 47–57. For the sake of convenience, this letter opinion
hereinafter cites the Pfizer letter opinion as “Pfizer I” and the subsequent transcript
of a bench ruling as “Pfizer II.”
35
   Answering Br. 28.
36
   See Transmittal Aff. of Brendan W. Sullivan in Supp. of Defs.’ Answering Br. in
Opp’n to Pls.’ Mot. to Compel (“Sullivan Aff.”) Exs. 2–5; Transmittal Aff. of
Christopher H. Lyons, Esq. in Supp. of the TCV Pls.’ Opening Br. in Supp. of
Their Mot. to Compel Discovery from Defs. (“Lyons Aff.”) Exs. 5–7.
37
   See Lyons Aff. Ex 15.
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 15


the same subject matter as the four memoranda or expands the scope of waiver by

discussing new topics. Second, Plaintiffs urge the Court to consider an additional

set of documents that Defendants inadvertently disclosed and later “clawed back”

in a fashion that was, according to Plaintiffs, ineffective. Because the first issue is

best addressed alongside the effort to define scope of the waiver, analysis begins

with the second.

        Plaintiffs argue that certain documents Defendants produced and later

“clawed back” should inform scope because the claw-back was improper under

Delaware Rule of Evidence 510(c). That rule, which governs waiver of privilege

for inadvertent disclosures, provides:

        A disclosure does not operate as a waiver if:
        (1) the disclosure is inadvertent;
        (2) the holder of the privilege took reasonable steps to prevent
        disclosure; and
        (3) the holder promptly took reasonable steps to rectify the error,
        including following any applicable court procedures to notify the
        opposing party or to retrieve or request destruction of the information
        disclosed.38

Plaintiffs challenge Defendants’ claw-back as neither reasonable nor prompt

because it took Defendants twelve days to withdraw three documents flagged by

38
     D.R.E. 510(c) (emphasis added).
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 16


Plaintiffs as mistakenly produced, and another eight days to identify and claw back

fourteen more documents. Accordingly, Plaintiffs argue Defendants’ inadvertent

disclosure amounts to waiver.39

      In Kent County,40 this Court found that no waiver had occurred through an

inadvertent disclosure where (1) counsel had instituted a process of reviewing

documents prior to disclosure, (2) counsel responded to news of the mistake within

hours, (3) the mistaken disclosure comprised a small fraction of a vast production,

and (4) general fairness considerations dictated that no waiver ought to result.41

With the possible exception of time taken to rectify the error, the same facts and

conclusions appear to obtain here. Plaintiffs’ claw back challenge concerns fewer

than 20 documents from a production comprising 585 privilege log entries and

over 140,000 pages of content, which Defendants’ counsel claim to have

reviewed.42 Further, Plaintiffs do not allege any prejudice resulting from either the


39
    A confidentiality order negotiated by the parties appears to allow both claw
backs and subsequent efforts to compel production of inadvertently produced
documents containing privileged information. Stip. and Order Governing the
Produc. and Exch. of Confidential and Highly Confidential Info. ¶ 20.
40
   2008 WL 1851790, at *5.
41
   Id.
42
   Answering Br. 7.
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 17


delay or the inadvertent disclosure.       Accordingly, the Court is satisfied that

counsel’s remedial steps effected proper withdrawal under D.R.E. 510(c) and,

therefore, that the clawed-back documents will not inform the scope of

Defendants’ waiver.

         This brings us, at long last, to defining the scope of Defendants’ waiver. As

was mentioned above, the parties agree that this scope must at least extend to the

subject matter of legal advice rendered in a series of four legal memoranda

provided to the Special Committee by the law firms Morris, Nichols, Arsht &

Tunnell LLP and Greenberg Traurig LLP.43 These memoranda, dated between

March 5, 2014, and February 19, 2015, cover four categories of legal advice for

which Defendants have waived privilege:

         Category 1: Legal advice on how, based on applicable law and

TradingScreen’s charter, the Special Committee should approach the task of

determining funds available for redemption. This category includes plain-text

summaries of relevant charter provisions, descriptions of the contractual, statutory,

and common law standards that operate to constrain the Special Committee’s


43
     See Sullivan Aff. Exs. 2–5.
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 18


options and decision making process (for example, fiduciary duties, how to

calculate—and the significance of calculating—surplus and funds legally available,

and hiring and using outside advisors), the practical implications of those

constraints, and steps the Special Committee should take, based on those

constraints, to calculate the redemption payment. It does not, by contrast, include

any actual calculations, discussion on the formation, powers, or compensation of

the Special Committee, or advice on the process, provided for in the charter, by

which stockholders may seek TradingScreen’s assistance to sell their preferred

stock or retain an independent financial advisor to determine fair market value.

      Category 2: Legal advice on how, based on applicable law and

TradingScreen’s charter, the Special Committee should proceed after determining

funds available for redemption, including what the company’s options are in light

of those constraints. This category includes advice on performing periodic re-

evaluations, considerations relevant to determining whether and how to finance the

redemption, needs that might justify retaining cash for purposes other than

redemption under the law, what to do in the event TradingScreen has insufficient
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 19


funds, and information and reports the Special Committee should seek from

management and outside advisors.

      Category 3: Predictions, based on applicable law and TradingScreen’s

charter, on whether the preferred stockholders will have the status of equity holders

or creditors in the context of this redemption.

      Category 4: Predictions, based on applicable law and TradingScreen’s

charter, on whether the charter’s 13% interest payment provision will be triggered

through the course of this redemption.

      None of the additional communications which the Plaintiffs claim expand

the scope of waiver departs from these four categories.             Although each

communication that Plaintiffs point to can be linked to a conceptually distinct

subject matter, allowing scope to expand through that practice would result in a

slippery-slope dynamic that is unfair and therefore contrary to the logic regarding

waiver of the attorney-client privilege. Consider, for example, a voluntarily-

disclosed email chain in which Defendants’ counsel offered, at one point, a one-

sentence summary of an edit to a set of draft resolutions:
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 20


       I made one change to put back in the concept of determining surplus
       and legally available funds, which is a key consideration for the
       special committee.44

Defendants construe this text as falling within the waived subject matter of legal

constraints on the Special Committee’s decision making process. Plaintiffs, by

contrast, argue that it falls within a subject matter they characterize as “the

formation and power of the Special Committee”45 and ask that all communications

on this new subject matter be disclosed. The Court declines this and all similar

invitations.46

       Finally, the Court must decide whether legal advice on Categories 1–4 that

was provided to individuals other than those on the Special Committee (or

“beyond-the-board advice”) falls within the scope of Defendants’ waiver. One


44
   Lyons Aff. Ex. 16. The draft resolutions the writer references are attached to the
email chain.
45
   Opening Br. 16 & n.8.
46
    Plaintiffs claim that Defendants have voluntarily disclosed a total of 44
documents that contain legal advice and argue each should inform the scope of
waiver. Lyons Aff. Ex. 15. Instead of providing each document as an exhibit,
Plaintiffs provided a smaller set of these documents to the Court—presumably
those that, in their view, most clearly expand scope—and described the rest in an
itemized “waiver log.” Id. It is apparent from those the Court can review, as well
as the descriptions contained in Plaintiffs’ waiver log, that none expands the scope
of Defendants’ waiver.
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 21


case the Defendants cite, Pfizer II, squarely addresses this issue. What’s more, in

Pfizer II, the Court issued a bench ruling in which—just as in this case—Plaintiffs’

counsel relied principally on Glenmede and Defendants’ counsel relied principally

on Dairy Mart II.47 The Pfizer II Court held that beyond-the-board advice fell

outside the scope of defendants’ waiver.48 There is no reason to depart from that

holding here.

      In Pfizer II, defendants Warner-Lambert Co. (“Warner”) and Warner’s

individual board members voluntarily disclosed attorney-client communications in

order to show the directors were adequately informed49 when they made certain

business judgments.50     Plaintiff Pfizer, Inc. (“Pfizer”) subsequently sought

discovery of legal advice defense counsel “gave to the employees and officers of

Warner on the same subjects” discussed in counsel’s communications to the

board.51 Citing (and directly quoting) Glenmede, Pfizer argued that extending

Warner’s waiver to beyond-the-board advice would prevent sword-and-shield


47
   Pfizer II, C.A. No. 17524-CC, at 56–58, 64–66.
48
   Id. at 88–90.
49
   See id. at 54.
50
   Pfizer I, 1999 WL 33236240, at *1.
51
   Pfizer II, C.A. No. 17524-CC, at 55.
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 22


gamesmanship by enabling Pfizer properly to “test [the] advice” Warner’s board

received and presumably relied upon.52 In Glenmede, the United States Court of

Appeals for the Third Circuit upheld a holding that a party’s decision to assert an

affirmative reliance on counsel defense effected waiver of privilege as to “all

communications, whether written or oral, to or from counsel,” as well as “back-up

documents” and “internal research.”53 Thus, theoretically, documents the client in

Glenmede never received were nonetheless discoverable.        The Third Circuit’s

position made “imminent sense,” argued Pfizer, because it mitigated the risks

associated with entrusting a waiving party to decide which documents fall within

the scope of its waiver.54

      Warner responded by citing Dairy Mart II, a case in which this Court, in the

context of a reliance on counsel defense, defined the scope of the withholding

party’s waiver as including “all documents that were obtained, digested, or created

and then in any way communicated to the outside directors by [counsel] (or by any




52
   Id. at 64–66.
53
   Glenmede Trust Co. v. Thompson, 56 F.3d 476, 480, 486–487 (3d Cir. 1995).
54
   Pfizer II, C.A. No. 17524-CC, at 65–66.
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 23


lawyer with his firm . . . ).”55 Warner buttressed its legal authority with a policy

argument, cautioning the Court against creating a waiver rule that would ultimately

chill non-director-employees’ willingness to seek legal advice.56 The Court held in

Warner’s favor, ordering discovery only of advice presented to the Warner

board—and no other constituency.57

      Dairy Mart II and Pfizer II ought to control here for two reasons. First,

Glenmede is neither binding nor directly on point. The Glenmede court addressed

the disclosure of attorney work notes, a class of documents that not only presents

different fairness and policy considerations than beyond-the-board advice, but that

Delaware courts have repeatedly found beyond the scope of waiver. 58 Second, the

result in Dairy Mart II and Pfizer II harmonizes with fairness concerns present in

this case. Unearthing the whole truth of the TradingScreen Special Committee’s

reliance on counsel defense requires full disclosure of legal advice its members

actually received. Disclosing advice they never received moves no soil. Nor does

disclosing legal advice given to non-director individuals (namely, financial

55
   Dairy Mart II, C.A. No. 14713, at 2 (emphasis in original).
56
   Pfizer II, C.A. No. 17524-CC, at 57–58.
57
   Id. at 89.
58
   See, e.g., sources cited supra note 21.
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 24


advisors and corporate officers) who repackaged that legal advice and

subsequently transmitted it to the Special Committee—unless the Special

Committee recognized it as legal advice.

      Accordingly, legal advice concerning Categories 1–4 shall only be deemed

waived if the advice was presented to the individual members of the Special

Committee in any capacity and regardless of which law firm sent it. To be clear,

this means that if Mr. Buhannic received a particular bit of legal advice in his

capacity as CEO, not as a Special Committee member, documents reflecting that

advice will nonetheless be disclosed. Further, if the Special Committee received

advice from outside advisors or officers that obviously reflects legal advice

concerning a waived Category, that will be disclosed.

      Defendants shall produce within the scope defined above within fifteen

business days.
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 25


B. What must Defendants do to assert privilege for the unlogged redactions?

      1. Applicable Legal Standards

      As a general matter, the burden of proving privilege rests on the asserting

party.59     Although Delaware case law clearly establishes the requirements for

drafting an adequate privilege log (the primary mechanism by which attorneys

claim privilege for wholly-withheld documents), the standards applicable to

redaction logs are less well-defined.

      Legal standards governing the adequacy of privilege logs are as follows. In

the event a party withholds a document on the basis of privilege, he “must provide

sufficient facts as to bring the identified and described document within the narrow

confines of the privilege,”60 which typically involves producing a privilege log

detailing:

      (a) the date of the communication, (b) the parties to the
      communication (including their names and corporate positions, (c) the
      names of the attorneys who were parties to the communication, and
      (d) [a description of] the subject of the communication sufficient to
      show why the privilege applies, as well as [the issue to which] it
      pertains . . . . With regard to this last requirement, the privilege log

59
  Moyer v. Moyer, 602 A.2d 68, 72 (Del. 1992).
60
  Mechel Bluestone, Inc. v. James C. Justice Cos., Inc., 2014 WL 7011195, at *4
(Del. Ch. Dec. 12, 2014).
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 26


      must show sufficient facts as to bring the identified and described
      document within the narrow confines of the privilege.61

Because “an improperly asserted claim of privilege is no claim of privilege at

all,”62 a party that fails to adequately describe withheld documents might waive

privilege for those documents.63       Court-ordered waiver, however, has been

characterized as a “harsh result” typically only justified “in cases of the most

egregious conduct by the party claiming the privilege.”64          Where the log’s

inadequacy does not cause prejudice or reflect bad faith, the court has discretion to

fashion “more remedial sanctions.”65



61
   Id. (quoting Unisuper Ltd. v. News Corp., C.A. No. 1699–N, slip op. at 2 (Del.
Ch. Mar. 9, 2006)) (alterations in original).
62
   Id. at *5 (quoting Int’l Paper Co. v. Fibreboard Corp., 63 F.R.D. 88, 94 (D. Del.
1974)).
63
   Id.
64
   Wolhar v. General Motors Corp., 712 A.2d 457 (Del. Super. 1997); see also
Mechel, 2014 WL 7011195, at *6 (“If a party falls substantially short of the well-
established requirements, then waiver is an appropriate consequence that helps
dissuade parties from engaging in dilatory tactics.”).
65
   See Mechel, 2014 WL 7011195, at *6 (“Whether to deem the privilege waived or
allow the party to provide a supplemental log is a matter for case-by-case
adjudication.”); Wolhar, 712 A.2d at 463 (“Less egregious conduct—where it
appears that there is a genuine claim of work product privilege in which there has
been discovery abuse but with no final prejudice to the party seeking waiver—is
typically resolved through more remedial sanctions.”).
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 27


       2. Discussion

       Ordinarily, a party asserting privilege must produce both a privilege log and

a redaction log absent mutual agreement that a less burdensome arrangement will

suffice.66 The Plaintiffs in this matter present a fair alternative to preparing a

redaction log: ordering senior Delaware counsel for the Defendants to review each

redaction and certify that no redaction runs afoul of the scope of waiver set forth in

this letter opinion.

       This meet-in-the-middle solution makes sense under these circumstances.

There is no evidence of bad faith or deliberate obfuscation. Emails among counsel

reveal that Defendants’ omission stems in part from a good faith dispute over the

value of logging each redaction given the presence of context cues in unredacted

portions of each document.67      Through the course of this discovery dispute,

Defendants allege they have reviewed certain challenged documents,68 have




66
   See, e.g., Mechel, 2014 WL 7011195, at *10 (ordering production of a combined
redaction and privilege log to enable subsequent challenges to assertions of
privilege).
67
   See Lyons Aff. Ex. 12.
68
   E.g. Answering Br. 38–43.
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 28


produced certain documents,69 and have offered to work with Plaintiffs to some

degree on the redaction issue.70 Accordingly, Defendants’ efforts do not raise the

sort of concerns apparent in cases like Mechel Bluestone, Inc. v. James C. Justice

Cos. and Klig v. Deloitte LLP, where relatively severe sanctions befell parties

whose conduct involved “extreme behavior” that “intentionally produced chaff”71

and amending a “strikingly bad” log in ways that “did more to obfuscate than

clarify.”72 Further, the task of logging each redaction may prove a laborious

addition to an already-vast discovery effort,73 a fact of some significance given this

Court’s efficiency ideals74 and the presence of a less burdensome alternative

proposed by the aggrieved party.

      In view of the foregoing, at this stage of the proceedings, a modified version

of Plaintiffs’ proposed remedy is appropriate: Senior Delaware counsel for


69
   E.g. id.
70
   See Lyons Aff. Ex. 12.
71
   Klig v. Deloitte LLP, 2010 WL 3489735, at *6 (Del. Ch. Sept. 7, 2010).
72
   Mechel, 2014 WL 7011195, at *6–7.
73
   According to Defendants, discovery in this case entailed the production of about
140,000 pages of content and, as referenced above, some 1,900 redacted
documents. Answering Br. 7.
74
   See, e.g., Ct. Ch. R. 1 (“These Rules shall . . . be construed and administered to
secure the just, speedy and inexpensive determination of every proceeding.”).
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 29


TradingScreen shall re-review the redactions that appear on documents that post-

date March 14, 2013 (the date on which Plaintiffs delivered demand for

redemption),75 and certify that those redactions are consistent with the scope set

forth in this letter opinion within fifteen business days. The record indicates that

TradingScreen sought legal advice on the redemption—advice that could be

relevant to Defendants’ reliance on counsel defense—shortly after receiving notice

of this demand.76

      To comply with the above guidance, Defendants will need to review

withheld documents and redactions to ensure undisclosed content does not fall

within the scope of waiver set forth in this letter opinion. To provide an example

of how the Court would expect Defendants to conduct that review, the Court turns

to a chart supplied in Defendants’ papers that purports to group the 585 documents

listed on Defendants’ privilege log into 59 “privilege categories”77 that the

Defendants understand as properly outside the bounds of waiver.




75
   TradingScreen Inc., 2015 WL 1598045, at *2.
76
   See Lyons Aff. Ex. 18.
77
   Sullivan Aff. Ex. 25.
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 30


           Some of the items on Defendants’ list concern outside advisors: for example,

“Engaging a compensation advisor,” “AlixPartners’ engagement terms and

negotiations,” and “Draft document requests to AlixPartners.”78              However,

Category 1 or Category 2 advice on outside advisors only encompasses legal

advice given to the Special Committee on whether to retain and how to use outside

advisors to remain within the bounds of Delaware law and TradingScreen’s charter

in the context of the redemption. Nowhere do the memoranda—and thus neither

do the Categories—include advice on specific advisors to select or provide

particular engagement terms to negotiate. Accordingly, documents in those three

items on Defendants’ list are only discoverable to the extent that they (1) contain

advice on the broader legal guidelines and recommendations described in

Categories 1 and 2 and (2) were provided to at least one member of the Special

Committee. Defendants may redact portions of newly-disclosed documents that

fall outside the scope of waiver.




78
     Id.
TCV VI, L.P. v. TradingScreen Inc.
C.A. No. 10164-VCN
September 25, 2015
Page 31


                                III. CONCLUSION

      For the foregoing reasons, Plaintiffs’ Motion to Compel is granted in part

and denied in part. The parties shall proceed as directed in this letter opinion.

      IT IS SO ORDERED.

                                              Very truly yours,

                                              /s/ John W. Noble

JWN/cap
cc: Eric D. Selden, Esquire
     Kevin G. Abrams, Esquire
     Register in Chancery-K